Citation Nr: 0615119	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-17 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder (claimed as loss of vision), to include as secondary 
to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for a left eye disorder 
(claimed as decreased vision and presbyopia), to include as 
secondary to service-connected diabetes mellitus type II.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a claim of entitlement to service 
connection for a skin disorder (claimed as jungle rot).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1973.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of February 
(bilateral eye disorders) and April (skin disorder) 2003 by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  

The veteran testified at a video conference hearing before 
the undersigned in February 2006.  A transcript of that 
hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As to the two instant claims involving entitlement to service 
connection for right and left eye disorders, the medical 
evidence of record reflects several variously diagnosed eye-
related disorders.  These include right eye optic disc edema 
(Dr. Kane in April 2000), bilateral hypoplastic tilted optic 
nerve heads and right eye optic atrophy (The Eye Institute of 
the Pennsylvania College of Optometry [Eye Institute] in May 
2001), right eye nonarteritic ischemic optic neuropathy 
[NAION] secondary to diabetes mellitus, hypertension and 
hyperplastic nerves (Eye Institute in August 2002), and right 
eye intermittent exotropia and left eye strabismic amblyopia 
(VA optometry clinic in August 2003).  

A June 2003 letter from Dr. Volpe, a private ophthalmologist, 
indicates that the veteran recently suffered an attack of 
ischemic optic neuropathy.  He mentioned that diabetes 
mellitus was among the disorders well-recognized risk 
factors.  He added that while he believed that diabetes 
mellitus was a risk factor for the veteran's ischemic optic 
neuropathy event, it was beyond his expertise to comment as 
to whether there existed an etiologic relationship between 
the veteran's diabetes mellitus and his ischemic optic 
neuropathy.

A May 2004 VA progress note, which reflects a diagnosis of 
stable NAION, includes the examiner's comment that the 
veteran's diabetes mellitus is a "risk factor" for his eye 
disorder, but not a "direct cause."  

The report of an April 2005 VA optometry examination addendum 
notes that a VA physician had reviewed numerous eye-related 
examination reports, both VA and private.  He indicated that 
the veteran's loss of right eye vision was due to optic 
atrophy secondary to NAION.  He added that possible 
"contributing factors" included the veteran's medical 
history of nonrecurrent syphilis, ETOH abuse, and diabetes.  
The physician added that diabetes was a "risk factor" for 
this type of neuropathy but that it was not a "direct 
cause."  The physician concluded by opining that it was less 
likely as not that the veteran's service-connected diabetes 
caused the veteran's right eye vision loss.  

At his February 2006 hearing before the undersigned, the 
veteran, in essence, claimed that the above-mentioned April 
2005 VA opinion concerning the lack of an etiological 
relationship between his service-connected diabetes mellitus 
and his right eye problems, was "inadequate."  See page 
seven of hearing transcript.  

The Board finds that the conflicting medical assessments 
regarding an etiological relationship between the service-
connected diabetes mellitus type II and the variously 
diagnosed right and left eye disorders must be reconciled.  
As such, a VA examination is needed to reconcile the 
conflict.  

Concerning the veteran's instant claim for a skin disorder, 
developed on appeal on a new and material basis, the veteran 
is shown to have filed a claim in April 2001 in which he 
indicated his desire to "reopen" his claim.  As part of a 
June 2001 VA Form 21-4138, the veteran asserted that service 
connection for chloracne (jungle rot) caused by herbicide 
exposure in Vietnam was warranted.  The Board notes that a 
claim for service connection for jungle rot (described as 
"[a]ny skin condition") was previously denied by the RO in 
a September 1986 rating decision.  There was no appeal, and 
the RO's decision became final.  See 38 U.S.C.A. § 7105(c) 
(West 2002).

The Board parenthetically observes that as part of an August 
2005 supplemental statement of the case (SSOC) the RO 
determined that service connection was not warranted for any 
skin condition, to include chloracne and porphyria cutanea 
tarda (also claimed as jungle rot).  Essentially, the RO is 
shown to have considered whether service connection was 
warranted on either a direct or presumptive basis, and did 
not consider whether and material evidence had been received 
sufficient to reopen the previously denied claim.  
Notwithstanding this fact, the Board has a legal duty to 
consider the requirement of whether new and material evidence 
has been submitted, regardless of the RO's action.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In light of recent precedent from the United States Court of 
Appeals for Veterans Claims (Court), the issue of whether the 
veteran has submitted new and material evidence to reopen the 
service connection claim is not yet ripe for review by the 
Board.  To this end, on March 31, 2006, the Court issued a 
decision in the appeal of Kent v. Nicholson, No. 04-181, 
which held, in pertinent part, that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) require the VA by way 
of a specific notice letter to (1) notify the claimant of the 
evidence and information necessary to reopen the claim, 
(i.e., describe what new and material evidence is); (2) 
notify the claimant of the evidence and information necessary 
to substantiate each element of the underlying service 
connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  Review 
of the record does not reveal that the veteran was provided 
with a notice letter of such specificity, and this notice 
must be provided to the adjudication of this issue.  Mayfield 
v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the service 
connection claims on appeal concerning 
right and left eye disorders, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The letter should also notify the veteran 
of the evidence and information necessary 
to reopen the claim, (i.e., describes 
what new and material evidence is under 
the standard in effect prior to the 
regulatory changes made effective on 
August 29, 2001), and what specific 
evidence would be required to 
substantiate the element or elements 
needed to grant the veteran's service 
connection claim (i.e., medical evidence 
showing an etiologic relationship between 
any diagnosed skin disorder and the 
veteran's period of service, to include 
by way of exposure to herbicides.)  This 
notice is outlined by the Court in Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. 
Mar. 31, 2006). 

2.  Schedule the veteran for a VA 
ophthalmological examination to determine 
the nature and etiology of the claimed 
eye disorders.  All indicated tests and 
studies should be conducted, and all 
findings reported in detail.  The 
examiner should specifically opine as to 
whether any current right and/or left eye 
disorder is, at least as likely as not, 
caused or aggravated (increased in 
severity due to) by the veteran's 
service-connected diabetes mellitus type 
II.  The examiner should specifically 
identify any right and/or left eye 
pathology or symptoms that were caused 
by, or increased in severity due to, the 
service-connected diabetes mellitus type 
II.  The examiner should comment on the 
June 2003 private medical opinion, the 
May 2004 VA opinion, and the April 2005 
VA opinion which are already of record, 
and should explain the rationale for all 
opinions given.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
reflects consideration of all additional 
evidence, and the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).



	                  
_________________________________________________
	JOHN Z. JONES
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




